DETAILED ACTION
This is in response to the Amendment filed 9/2/2022 wherein claim 2 has been canceled and claims 1 and 3-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0350319) in view of Goidich et al. (US 6,430,914).
Regarding Independent Claim 1, Wu teaches (Figures 1-3B) teaches a hybrid power generation facility (100, 500) comprising:
a gas turbine (109, 509) including a compressor configured to compress air introduced from an outside (see the gas turbine depicted in Figures 1-2), a combustor configured to mix the compressed air with fuel (from 242) and to combust the air and fuel mixture (see the gas turbine depicted in Figures 1-2), and a turbine configured to produce power with first combustion gas (628) discharged from the combustor (see the gas turbine depicted in Figures 1-2);
a boiler (103, 503) including a combustion chamber (within 104, 504; see Figures 1-2) and a burner (152, 505) installed in the combustion chamber (see Figures 1-2) and into which the first combustion gas (244 via 274, 280, 294, 307, 310 or 628 via 640, 648, 678, 680) discharged from the turbine of the gas turbine (109, 509) is introduced (see Figures 1-2);
a steam turbine through which steam generated in the combustion chamber passes (see Paragraph 0024 and Paragraph 0050);
a first gas turbine pipeline (170 to 178 in Figure 1 or 564 in Figure 2) connecting the turbine of the gas turbine (109, 509) and the burner (152, 505) to each other (see Figures 1-2);
a first air pipeline (182, 584) connected to (see Figures 1-2) the first gas turbine pipeline (170 to 178 in Figure 1 or 564 in Figure 2) and configured to supply oxygen (258, 662) to the burner (152, 505);
a first airflow measurement sensor (430, 718) installed at an inlet (see Figures 1-2) of the burner (152, 505) and configured to measure the fluid (260, 640) flowing to the burner (152, 505); and
a first gas turbine damper (134, 530) installed in the first gas turbine pipeline (170 to 178 in Figure 1 or 564 in Figure 2) and configured to adjust a flow rate of a fluid (254, 640) flowing through the first gas turbine pipeline (170 to 178 in Figure 1 or 564 in Figure 2) according to the measurement (see Paragraphs 0023 and 0048) by the first airflow measurement sensor (430, 718),
wherein in a flow direction of fluid flowing through (see arrows 250, 254, 256 in Figure 1) the first gas turbine pipeline (170 to 178 in Figure 1), the first gas turbine damper (134) is disposed on an upstream side (see Figure 1) of a connection point (shown at 180, where flow 256 and flow 258 meet; see Figure 1) between the first gas turbine pipeline (170 to 178) and the first air pipeline (182), and the first airflow measurement sensor (430) is disposed at a position (see Figure 1) between the connection point (shown at 180, where flow 256 and flow 258 meet) and the burner (152).
Wu does not teach that the airflow measurement device is an oxygen sensor measuring a concentration of oxygen of the fluid.
Goidich teaches (Figure 1) the use of a sensor (96) that is able to measure both the flow rate and oxygen content of the exhaust gas (from line 78) and use the obtained exhaust gas characteristics for controlling a flow rate controller (Column 7, lines 9-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the oxygen sensor measuring an oxygen content of the exhaust fluid, as taught by Goidich, in order to use the obtained exhaust gas characteristic to control flow rate controllers (Column 7, lines 9-27 of Goidich).
Regarding Claim 3, Wu in view of Goidich teaches the invention as claimed and as discussed above. Wu further teaches (Figures 1-3B) wherein the boiler (103, 503) further comprises an air preheater (at 202, 507) installed in the combustion chamber (within 104, 504), and the hybrid power generation facility (see Figures 1-2) further comprises a second air pipeline (the pipeline from 196 to 198 in Figure 1 or the pipeline from 596 to 598 in Figure 2) branched from the first air pipeline (182, 584) to supply oxygen to the air preheater (202, 507) and a second gas turbine pipeline (the pipeline from 170 to 198, via 210 in Figure 1 or the pipeline from 564b to 598 in Figure 2) branched from the first gas turbine pipeline (170 to 178 in Figure 1 or 564 in Figure 2) and connected to the second air pipeline (the pipeline from 196 to 198 in Figure 1 or the pipeline from 596 to 598 in Figure 2).
Regarding Claim 5, Wu in view of Goidich teaches the invention as claimed and as discussed above. Wu further teaches (Figures 1-3B) a first heat exchanger (108, 508) through which the first air pipeline (182, 584) extends and second combustion gas (226, 608) discharged from the combustion chamber (within 104, 504; see Figures 1-2) passes such that oxygen (from 258, 662) flowing through the first air pipeline (182, 584) is heat-exchanged (via 108, 508) with the second combustion gas (226, 608) in the first heat exchanger (108, 508).
Regarding Claim 6, Wu in view of Goidich teaches the invention as claimed and as discussed above. Wu further teaches (Figures 1-3B) a third air pipeline (at 590, 594, 592, 544) extending through the first heat exchanger (508) to supply oxygen (from 662) to the burner (505); and a fuel pipeline (538) supplying fuel (602) introduced from an outside to the third air pipeline (between 592 and 544).
Regarding Claim 7, Wu in view of Goidich teaches the invention as claimed and as discussed above. Wu further teaches (Figures 1-3B) a first heat exchange pipeline (154, 156 in Figure 1 or 546, 548 in Figure 2) configured to transfer the second combustion gas (226, 608) discharged from the combustion chamber (within 104, 504; see Figures 1-2) through the first heat exchanger (108, 508); a second oxygen sensor (at 444 and 734 in Figures 1-2) installed (at 154, 546) in the first heat exchange pipeline (at 154, 156 in Figure 1 or 546, 548 in Figure 2) and configured to measure a concentration of oxygen (Paragraphs 0022, 0044, and 0048) of the second combustion gas (226, 608) supplied to the first heat exchanger (108, 508); and a forced draft fan (122, 520) installed in the first air pipeline (182, 584) and configured to adjust a pressure of oxygen and a flow rate of a fluid (via 401, 701 from 258 and 662; see Paragraph 0044) supplied to the first heat exchanger (108, 508) according to the oxygen concentration measured (Paragraph 0044 and 0068) by the second oxygen sensor (at 444, 734 in Figures 1-2).

Claims 4, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0350319) in view of Goidich et al. (US 6,430,914) and Marin et al. (US 6,247,315).
Regarding Claim 4, Wu in view of Goidich teaches the invention as claimed and as discussed above. Wu further teaches (Figures 1-3B) a first air damper (120) installed in the first air pipeline (182) and a second gas turbine damper (140) installed in the second gas turbine pipeline (the pipeline from 170 to 198, via 210 in Figure 1). Wu in view of Goidich does not teach a second air damper installed in the second air pipeline.
Marin teaches (Figures 1-9) the use of a damper (72; see Figure 7A) downstream of a heat exchanger (44) disposed in the air pipeline (the pipeline from 42a to 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Goidich to include the use of a damper disposed in the air pipeline downstream of the heat exchanger, as taught by Marin, in order to control the flow of air to the burner (see Column 8, lines 34-38 and Column 9, lines 5-11 of Marin).
Regarding Claim 11, Wu in view of Goidich teaches the invention as claimed and as discussed above. As discussed above, Goidich teaches (Figure 1) the use of a sensor (96) that is able to measure both the flow rate and oxygen content of the exhaust gas (from line 78) and use the obtained exhaust gas characteristics for controlling a flow rate controller (Column 7, lines 9-27). Wu in view of Goidich does not teach wherein the first oxygen sensor measures a concentration of oxygen of a fluid supplied to the burner and determines whether the measured concentration is greater than or equal to a first reference concentration, and wherein if the concentration of oxygen of the fluid supplied to the burner is lower than the first reference concentration, the first gas turbine damper throttles the first gas turbine pipeline to reduce a flow rate of the fluid flowing through the first gas turbine pipeline or block the first gas turbine pipeline.
Marin teaches (Figures 1-9) measuring a concentration of oxygen of a fluid (via 62) and determining whether the measured concentration is greater than or equal to a first reference concentration (a setpoint value; see Column 8, lines 26-38), and wherein if the concentration of oxygen of the fluid (determined via 62) is lower than a first reference concentration (a setpoint value; see Column 8, lines 26-38), the first gas turbine damper (70) throttles the first gas turbine pipeline to reduce (by closing 70) a flow rate of fluid (from 36) flowing through the first gas turbine pipeline (40) or block (when 70 is closed) the first gas turbine pipeline (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Goidich to include the concept of measuring a concentration of oxygen of a fluid and determining whether the measured concentration is greater than or equal to a first reference concentration, and wherein if the concentration of oxygen of the fluid is lower than a first reference concentration, the first gas turbine damper throttles the first gas turbine pipeline to reduce a flow rate of fluid flowing through the first gas turbine pipeline or block the first gas turbine pipeline, as taught by Marin, in order to enhance the combustion process, by controlling key parameters such as oxygen concentration and temperature of combustion flue gas emanating from the boiler (Column 8, lines 41-44 of Marin).

Regarding Independent Claim 15, Wu teaches (Figures 1-3B) a method of controlling (via 401, 701) a hybrid power generation facility (100, 500)  including a gas turbine (109, 509) including a compressor configured to compress air introduced from an outside (see the gas turbine depicted in Figures 1-2), a combustor configured to mix the compressed air with fuel (from 242) and to combust the air and fuel mixture (see the gas turbine depicted in Figures 1-2), and a turbine configured to produce power with first combustion gas (168, 628) discharged from the combustor (see the gas turbine depicted in Figures 1-2); a boiler (103, 503) including a combustion chamber (within 104, 504; see Figures 1-2) and a burner (505) installed in the combustion chamber (see Figures 1-2) and into which the first combustion gas (244 via 274, 280, 294, 307, 310 or 628 via 640, 648, 678, 680) discharged from the turbine of the gas turbine (109, 509) is introduced (see Figures 1-2); a steam turbine through which steam generated in the combustion chamber passes (see Paragraph 0024 and Paragraph 0050); a first gas turbine pipeline (at 178, 564) connected between (see Figures 1-2) the turbine of the gas turbine (109, 509) and the burner (152, 505); a first air pipeline (at 182, 584) connected to (via 180, 596) the first gas turbine pipeline (at 178, 564) and configured to supply oxygen (258, 662) to the burner (152, 505); a first airflow measurement sensor (430, 718) installed at an inlet (see Figures 1-2) of the burner (152, 505) and configured to measure the fluid (260, 640) flowing to the burner (152, 505); and a first gas turbine damper (134, 530) installed in the first gas turbine pipeline (at 178, 564) and configured to control a flow rate of a fluid (254, 640) flowing through the first gas turbine pipeline (at 178, 564) according to the measurement (see Paragraphs 0023 and 0048) by the first airflow measurement sensor (430, 718), wherein in a flow direction of fluid flowing through (see arrows 254, 256 in Figure 1) the first gas turbine pipeline (178), the first gas turbine damper (134) is disposed on an upstream side (see Figure 1) of a connection point (shown at 180, where flow 256 and flow 258 meet; see Figure 1) between the first gas turbine pipeline (178) and the first air pipeline (182), and the first airflow measurement sensor (430) is disposed at a position (see Figure 1) between the connection point (shown at 180, where flow 256 and flow 258 meet) and the burner (152).
Wu does not teach that the airflow measurement device is an oxygen sensor measuring a concentration of oxygen of the fluid. Wu also does not teach measuring, by the first oxygen sensor, a concentration of oxygen of a fluid supplied to the burner; determining whether the measured concentration is greater than or equal to a first reference concentration; and throttling, by the first gas turbine damper, the first gas turbine pipeline to reduce a flow rate of the fluid if the measured concentration is lower than the first reference concentration.
Goidich teaches (Figure 1) the use of a sensor (96) that is able to measure both the flow rate and oxygen content of the exhaust gas (from line 78) and use the obtained exhaust gas characteristics for controlling a flow rate controller (Column 7, lines 9-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the oxygen sensor measuring an oxygen content of the exhaust fluid, as taught by Goidich, in order to use the obtained exhaust gas characteristic to control flow rate controllers (Column 7, lines 9-27 of Goidich). Although Goidich teaches (Figure 1) the use of a sensor (96) that is able to measure both the flow rate and oxygen content of the exhaust gas (from line 78) and use the obtained exhaust gas characteristics for controlling a flow rate controller (Column 7, lines 9-27), Wu in view of Goidich does not teach wherein the first oxygen sensor measures a concentration of oxygen of a fluid supplied to the burner and determines whether the measured concentration is greater than or equal to a first reference concentration, and wherein if the concentration of oxygen of the fluid supplied to the burner is lower than the first reference concentration, the first gas turbine damper throttles the first gas turbine pipeline to reduce a flow rate of the fluid flowing through the first gas turbine pipeline or block the first gas turbine pipeline.
Marin teaches (Figures 1-9) measuring a concentration of oxygen of a fluid (via 62) and determining whether the measured concentration is greater than or equal to a first reference concentration (a setpoint value; see Column 8, lines 26-38), and wherein if the concentration of oxygen of the fluid (determined via 62) is lower than a first reference concentration (a setpoint value; see Column 8, lines 26-38), the first gas turbine damper (70) throttles the first gas turbine pipeline to reduce (by closing 70) a flow rate of fluid (from 36) flowing through the first gas turbine pipeline (40) or block (when 70 is closed) the first gas turbine pipeline (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Goidich to include the concept of measuring a concentration of oxygen of a fluid and determining whether the measured concentration is greater than or equal to a first reference concentration, and wherein if the concentration of oxygen of the fluid is lower than a first reference concentration, the first gas turbine damper throttles the first gas turbine pipeline to reduce a flow rate of fluid flowing through the first gas turbine pipeline or block the first gas turbine pipeline, as taught by Marin, in order to enhance the combustion process, by controlling key parameters such as oxygen concentration and temperature of combustion flue gas emanating from the boiler (Column 8, lines 41-44 of Marin).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0350319) in view of Goidich et al. (US 6,430,914) as applied to claim 7 above, and further in view of Marin et al. (US 6,247,315) and Hori et al. (US 2013/0302739).
Regarding Claim 14, Wu in view of Goidich teaches the invention as claimed and as discussed above. Wu further teaches (Figures 1-3B) wherein the second oxygen sensor (at 444, 734) measures a concentration of oxygen (Paragraphs 0022, 0044, 0048, 0068) of the second combustion gas (226, 608) discharged from the boiler (103, 503) and supplied to the first heat exchanger (108, 508) through the first heat exchange pipeline (156, 160 in Figure 1 or 546, 548 in Figure 2) and controlling (via 401 or 701; see Paragraphs 0044 0048) the throughput of the forced draft fan (122, 520) as a function of the output of the oxygen sensor (444, 734). Wu in view of Goidich does not teach controlling the forced draft fan based on a determination whether the oxygen concentration is higher or lower than a reference concentration, wherein the throughput of the forced draft fan is varied based on the adjustment of a vane.
Marin teaches (Figures 1-9) measuring a concentration of oxygen of a fluid (via 62) and determining whether the measured concentration is different than a reference concentration (a setpoint value; see Column 8, lines 26-38), and wherein if the concentration of oxygen of the fluid (determined via 62) is different than the reference concentration (a setpoint value; see Column 8, lines 26-38), the airflow to the boiler (54) is varied (by opening or closing valve 72).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Goidich to include the concept of measuring a concentration of oxygen of a fluid and determining whether the measured concentration is different than a  reference concentration, and wherein if the concentration of oxygen of the fluid is different than the reference concentration, the airflow to the boiler is varied, as taught by Marin, in order to enhance the combustion process, by controlling key parameters such as oxygen concentration and temperature of combustion flue gas emanating from the boiler (Column 8, lines 41-44 of Marin). Wu in view of Goidich and Marin does not teach that the airflow to the boiler is varied based on the adjustment of a vane of a forced draft fan.
Hori teaches (Figures 1-6) airflow to a boiler (1) is varied based on the adjustment (via controller 19) of a vane (6) of a forced draft fan (7) based on an oxygen concentration signal (21) from an oxygen concentration meter (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Goidich and Marin, as taught by Hori, in order to vary the entry-side oxygen concentration by controlling the airflow rate of the forced draft fan (Paragraph 0047 of Hori).

Allowable Subject Matter
Claims 8-10, 12-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach in combination with the other limitations of the base claim and intervening claim(s): “a second heat exchange pipeline branched from the first heat exchange pipeline and configured to transfer the second combustion gas discharged through the second heat exchanger” (Claim 8, lines 6-7) and “a second heat exchange pipeline branched from the first heat exchange pipeline and configured to transfer the second combustion gas through the second heat exchanger” (Claim 16, lines 7-9).

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach a sensor located at a position between the connection point and the burner. In response, it is noted that Wu’s Figure 1 clearly shows (see annotation below) a sensor (430) positioned between the connection point (at 180, where flow 256 and flow 258 meet) and the burner (152).

    PNG
    media_image1.png
    694
    1135
    media_image1.png
    Greyscale

In addition, with respect to a specific location of an airflow sensor in a flowpath, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741